W. H. Lanier, as Solicitor-General of the Middle Judicial Circuit, filed a petition in the Superior Court of Toombs County for the validation of water and sewer revenue certificates, authorized by resolution of the Mayor and Council of the City of Vidalia. J. F. Darby et al., as citizens and taxpayers of the City of Vidalia, filed objections to the proceedings for validation, and were made parties by order of the court. It was contended by the objectors that the revenue certificates were excessive in amount for certain stated reasons. No constitutional question was made by the objections filed in the validation proceedings. The objections were held by the court to be without merit, and Darby et al. excepted to the order of validation. Held: Under the rulings of this court in Dade County v. State, 201 Ga. 241 (39 S.E.2d 473), section 13 of the act of 1937 (Ga. L. 1937, pp. 761-771), was superseded by the Constitution' of 1945, as to the jurisdiction of the Supreme Court and the Court of Appeals. In this case a construction of the Constitution is not involved, and jurisdiction of the exceptions to the judgment of validation of revenue certificates is vested in the Court of Appeals and not the Supreme Court.
Transferred to the Court of Appeals. All the Justicesconcur.
                        No. 15852. JUNE 12, 1947.